ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 29 June 2022 has been entered and considered. Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 have been amended. Claims 1-20, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to independent claims 1, 8, and 15, incorporating clarifying features from claims 2, 9, and 16, respectively, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
In view of the substantive amendments to independent claims 1, 8, and 15, the prior art rejections are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 8, and 15 recites, in some variation: obtaining, by a computing device, a first training set and a second neural network model, wherein image features of training pictures in the first training set are marked and the second neural network model includes parameters to be trained; training, by the computing device, the parameters of the second neural network model into a first neural network model using the marked image features of training pictures in the first training set that have been marked; applying, by the computing device, a second training set to the first neural network model, wherein image features of training pictures in the second training set are not marked, to recognize image features of a subset of the training pictures in the second training set; marking, by the computing device, the recognized image features of the subset of the training pictures in the second training set accordingly, further including indicating the image features recognized from the training pictures in the second training set using second recognition results of a third neural network model, adjusting, by the computing device, a parameter in the third neural network model by continuing to train the third neural network model by using the marked training pictures in the second training set, and using the third neural network model after the parameter adjustment as the first neural network model, wherein the second recognition results are used for at least indicating the image features recognized from the training pictures in the second training set and for indicating a probability that the recognized image feature belongs to each of a plurality of pathological types; calculating, by the computing device, a confidence of a second recognition result of a current training picture in the second training set based on (i) a parameter that is used for representing importance of the current training picture; (ii) a density parameter determined according to a feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the second training set; and (iii) a diversity parameter determined according to the feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the first training set; and updating, by the computing device, parameters of the first neural network model using the image features of the subset of the training pictures in the second training set that have been marked. The cited art of record does not teach or suggest such a combination of features. 
The closest prior art of record, Zhang, is directed to an image-based biometric characteristic identification method. Zhang discloses a biometric recognition model comprising a convolutional neural network CNN which includes weight coefficients that are randomly initialized, the randomly initialized CNN being trained using a biometric training sample set comprising a plurality of biometric sample images labeled with a preset output value which is compared to an output of the CNN during training. Zhang further discloses training the randomly initialized CNN by inputting each biometric image from the labeled biometric training sample set into the CNN, comparing the output of the CNN with the preset output value assigned to the biometric image, and adjusting the weights and biases of each layer by backpropagation to minimize the error between the output and the preset output value. Zhang goes on to disclose an actual use process in which unlabeled biometric images to be recognized are input into the trained CNN to arrive at a recognition result, and if the recognition result is a match, the biometric image is determined to match preset biometric images and stored as such for future training. This process is repeated until a predetermined number of previously unmarked biometric images to be recognized have been marked and stored, at which time the stored biometric images are “used as the training sample set to train the convolutional neural network to obtain the updated biometric model”. 
However, Zhang does not teach or suggest that the second recognition results are used for indicating a probability that the recognized image feature belongs to each of a plurality of pathological types, as required by the independent claims. Zhang also fails to teach or suggest calculating, by the computing device, a confidence of a second recognition result of a current training picture in the second training set based on (i) a parameter that is used for representing importance of the current training picture; (ii) a density parameter determined according to a feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the second training set; and (iii) a diversity parameter determined according to the feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the first training set, as recited in the independent claims. 
Hsu, like Zhang, is directed to image feature recognition using a trained convolutional neural network CNN. Specifically, Hsu discloses inputting a retina fundus image into the trained CNN and outputting a recognition result comprising a probabilistic prediction of the class of the input image.
However, even if combined with Zhang, Hsu fails to teach or suggest calculating, by the computing device, a confidence of a second recognition result of a current training picture in the second training set based on (i) a parameter that is used for representing importance of the current training picture; (ii) a density parameter determined according to a feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the second training set; and (iii) a diversity parameter determined according to the feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the first training set, as recited in the independent claims.
Chakraborty (“Active Batch Selection via Convex Relaxations with Guaranteed Solution Bounds”) is directed to selecting annotated samples for training a classifier. Chakraborty discloses calculating a combination of two metrics: 1) entropy (informativeness) and 2) diversity (divergence) of each sample with the goal of selecting samples that furnish valuable information with minimal redundancy among them.
However, even if Chakraborty were combined with Zhang and Hsu, the combination would fail to teach or suggest incorporating a parameter which represents importance of a current training sample into a calculation of confidence that also includes a density parameter and a diversity parameter. That is, the combination of references would still fail to teach or suggest calculating, by the computing device, a confidence of a second recognition result of a current training picture in the second training set based on (i) a parameter that is used for representing importance of the current training picture; (ii) a density parameter determined according to a feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the second training set; and (iii) a diversity parameter determined according to the feature vector recognized by the third neural network model from the current training picture and a feature vector of the training pictures in the first training set, within the context of the remaining features of independent claims 1, 8, and 15. The remaining cited art of record does not cure these deficiencies.
Because the cited art of record, alone or in combination, does not teach or suggest each and every feature of independent claims 1, 8, and 15, these claims are allowed. Claims 2-7 are allowed by virtue of their dependency on claim 1. Claims 9-14 are allowed by virtue of their dependency on claim 8. Claims 16-20 are allowed by virtue of their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663